Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:   "hold," should read "hold".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "large" in claim 1 is a relative term which renders the claim indefinite.  The term "hole" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In light of the original disclosure and in order to apply art the claim will be interpreted as if the large hole is larger than the plurality of holes.
The limitation of “a top end” of line 10 of claim 1 is led to be indefinite as it is unclear if this is a newly recited structure or refers back to “a top end” of line 8.  In light of the original disclosure and in order to apply art the claim will be interpreted as the latter.
Claim 5 recites the limitation "a nail inserted through the large hole of the organizer" in line 2-3.  It is unclear if the nail is a claimed structure of the device or if the organizer needs to be functional with a nail for hanging. For examination purposes, "a nail inserted through the large hole of the organizer" will be construed as a functional limitation with the claim directed to the organizer only.
Claim 1 recites the limitation "in the form of a mat" in line 3.  The metes and bounds the structure must possess are unclear. For examination purposes, “a mat” will be construed as “structure that does not require additional support structures to hold it up” [0005].
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "square-shaped main body" is not defined by the claim, the 
The term "approximate dimensions" in claim 2 is a relative term which renders the claim indefinite.  The term "approximate dimensions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what dimensions would read on the approximate dimensions of 25cm x 25cm x 1cm.
The limitation of claim 4 of “holes in the main body to stretch significantly up to roughly 16 mm in diameter” is led to be indefinite.  It is unclear how much stretching would be required to be considered significant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Questiaux (US 7150362) in view of Persson (US 20170179702).
Regarding Claim 1, Questiaux teaches A flexible bolt and fastener organizer (Fig. 1 [c.2 l.41-42] “a holder 10 for storing a plurality of fasteners” and [c.2 l.56-59] “The support member 12 may be formed from a flexible type of material, such as plastic cardboard marketed under the tradename Coraplast or Plasticor, or any other suitable type of material.”) comprising: a substantially square-shaped main body (Fig. 1 “12” [c.2 l.42-44] “a support member 12, such as a board or piece of material having a square shape”); said substantially square-shaped main body (Fig. 1 “12”) in the form of a mat ([c.4 l. 59-60] “the holder does not require any support structure”); said substantially square-shaped main body (Fig. 1 “12”) comprised of a plurality of holes (Fig. 1 “30,34,36,38”); said plurality of holes (Fig. 1 “30,34,36,38”) extend from a front side (Fig. 2 “14”) of said main body (Fig. 1 “12”) to a back side (Fig. 2 “16”) of said main body (Fig. 1 “12”) of said flexible bolt and fastener organizer (Fig. 2 [c. 5 l.15-16] “each of the plurality of holes having a central aperture disposed through the support member”); said main body (Fig. 1 “12”) having a large hole (Fig. 1 “26”) on a top end (Fig. 1) of said main body (Fig. 1 “12”) of said flexible bolt and fastener organizer (Fig. 1 “10”); and said main body (Fig. 1 “12”) having a labeling pad (annotated Fig. 1 below [c.2 l.62-66] “a person to draw with an erasable writing instrument, such as a dry erase marker or other type of washable marker, on the support member 12, and later have the markings removed for re-use of the same holder for another task.”) at a top end (Fig. 1) of said main body (Fig. 1 “12”) of said flexible bolt and fastener organizer (Fig. 1 “10”).

    PNG
    media_image1.png
    945
    620
    media_image1.png
    Greyscale

Questiaux does not teach said substantially square-shaped main body made of a silicone.
Persson teaches a device with through-holes for holding articles. Persson further teaches said main body made of a silicone (Fig. 1 “100”[0005] “the body is formed from a polymer material, such as a silicone compound or rubber compound, wherein material of the body has a hardness of 30-70 Shore A, preferably 35-50 Shore A”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Questiaux to incorporate the teachings of Persson to include the use of a silicon compound with a 35-50 Shore A hardness for the body of the holding device of Persson to “a holder 10” made of “flexible type of material” [c.2 l.56-59] in order to provide the holder 10 with great water resistance, increased durability for repeated use, and increased thermal stability. 

Regarding Claim 2, the combination teaches “12” to be a board or piece of material (a 3-D object) that can be square [c.2 l.42-44] giving it a length and width of the same dimension and that sides 14 and 16 are connected by webbing 18 (Fig. 2) giving “support member 12” a thickness, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dimension the “support member 12” to be 25cm x 25cm x 1cm for enabling a person to easily move the holder from one work station to the next [c.2 l.66- c.3 l.7 and c. 4 l.26-32].  It is further noted that no criticality of this dimension has been established.

Regarding Claim 3, the combination teaches the plurality of holes (Fig. 1 “30,34,36,38”) in the main body (Fig. 1 “12”) of the organizer (Fig. 1 “10”) are used to hold, bolts, nuts and other fasteners in an orderly manner and specific orientation to facilitate easy access to the fasteners while repairing and restoring motor vehicles, motorbikes, trailers, yard equipment and other machines ([c.2 l.36-40] “holding fasteners that can be used to easily and quickly separate different types and sizes of fasteners and store the fasteners in a convenient transportable holder for providing positional maintenance of the individual elements.”).

Regarding Claim 4, the combination teaches the silicone (Fig. 1 “100”[0005] “the body is formed from a polymer material, such as a silicone compound or rubber compound, wherein material of the body has a hardness of 30-70 Shore A, preferably 35-50 Shore A” ‘702) used to construct the main body (Fig. 1 “12”) of the flexible bolt and fastener organizer has a hardness (Fig. 1 “100”[0005] “the body is formed from a polymer material, such as a silicone compound or rubber compound, wherein material of the body has a hardness of 30-70 Shore A, preferably 35-50 Shore A” ‘702) which allows the plurality of holes (Fig. 1 “30,34,36,38”) in the main body (Fig. 1 “12”) to stretch significantly in diameter ([0039] “The resilience of the material as well as the resilience introduced by the design of the device enables it to receive cables of various diameter” ‘702). 
The combination discloses the claimed invention except for the silicone having a Shore A 35 Hardness and the plurality of holes in the main body being capable of stretching significantly up to roughly 16 mm in diameter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have chosen a silicone material with a Shore A 35 Hardness from the range of Shore A 35-50 Hardness as it is soft enough to manipulate to receive and release articles and strong enough to withstand repeat uses for multiple projects and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980))
It would have been obvious to one having ordinary skill in the art before the effective filing date to have made the plurality of holes (Fig. 1 “30,34,36,38”) to be capable of stretching to 16 mm in order to hold a 16 mm fastener and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

Regarding Claim 5, the combination teaches wherein the large hole (Fig. 1 “26”) at the top end (Fig. 1 end annotated “20” of “10”) of the organizer (Fig. 1 “10”) is used to hang the organizer on a pole through a nail inserted through the large hole of the organizer ([c.3 l.6-7] “hole 26 may also be used to hang the support member 12 on a hook”).

Regarding Claim 6, the combination teaches wherein the organizer (Fig. 1 “10”) can be laid on a flat surface (c.4 l.60-61 “The holder can be leaned against or laid flat against any surface,”) to hold, bolts, nuts and other fasteners ([c.2 l.36-40] “holding fasteners that can be used to easily and quickly separate different types and sizes of fasteners and store the fasteners in a convenient transportable holder for providing positional maintenance of the individual elements.”) on the organizer (Fig. 1 “10”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McEwin teaches an organizer for bolts and screws;
Hoeglinger teaches rubber of a shore hardness about 35.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        


/ALLAN D STEVENS/Primary Examiner, Art Unit 3736